UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1980



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                              Debtor.
_________________________


LYNN GOLD,

                                              Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert R. Merhige, Senior
District Judge; Blackwell N. Shelly, Bankruptcy Judge. (CA-85-
1307-R)


Submitted:   December 29, 1998         Decided:     February 10, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynn Gold, Appellant Pro Se. Orran Lee Brown, Sr., DALKON SHIELD
CLAIMANTS TRUST, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lynn Gold appeals the district court’s order denying her

motion to preserve records and motion for extension of trial start

time. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.    In Re: A. H. Robins Co. (Gold v.

Dalkon Shield Claimants Trust), No. CA-85-1307-R (E.D. Va. June 3,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2